Exhibit 10.3

MAINTENANCE AND CAPITAL SPARE PARTS AGREEMENT

This MAINTENANCE AND CAPITAL SPARE PARTS AGREEMENT (this “Agreement”), dated
effective as of August 16, 2012, is entered into by and among Hi-Crush Partners
LP, a Delaware limited partnership (“MLP”), Hi-Crush GP LLC, a Delaware limited
liability company (“GP”), and Hi-Crush Proppants LLC, a Delaware limited
liability company (“Hi-Crush Proppants”, and collectively with MLP and GP, the
“Parties” and each, a “Party”).

RECITALS

WHEREAS, MLP is the owner of Hi-Crush Wyeville LLC, a Delaware limited liability
company (“Wyeville”), and Hi-Crush Operating LLC, a Delaware limited liability
company (“Operating”). GP, in its capacity as the general partner of MLP,
desires to engage Hi-Crush Proppants and its wholly-owned Subsidiaries (other
than GP) (collectively, the “Supplier”), on its own behalf and for the benefit
of MLP and its Subsidiaries, including Wyeville and Operating, to sell
maintenance and capital spare parts inventory necessary to operate the business
conducted by GP (in its capacity as the general partner of the MLP), MLP and
MLP’s Subsidiaries, including Wyeville and Operating (the “Recipients”), and
Hi-Crush Proppants is willing to undertake such engagement, subject to the terms
and conditions of this Agreement; and

WHEREAS, MLP, GP (for itself and in its capacity as the general partner of MLP)
and Hi-Crush Proppants agree as follows:

ARTICLE 1.

DEFINITIONS

Section 1.1 Terms. The following defined terms will have the meanings given
below:

“Affiliate” shall mean with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, through the ownership of voting securities, by contract or
otherwise (provided that, solely for purposes of this Agreement, the Recipients
shall not be deemed Affiliates of Hi-Crush Proppants or its Affiliates).

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Default Rate” shall mean an interest rate (which shall in no event be higher
than the rate permitted by applicable law) equal to 300 basis points over the
most recent 12-month LIBOR.

“Equipment” means all maintenance and capital spare parts inventory used in the
operation of the business conducted by GP.

“Governmental Authority” shall mean (a) any court or tribunal in any
jurisdiction, (b) any federal, state, foreign, municipal or local government,
(c) any governmental body, agency, authority, department, commission, board,
bureau, instrumentality, arbitrator or arbitral body or

 

- 1 -



--------------------------------------------------------------------------------

(d) any quasi-governmental or private body lawfully exercising any regulatory or
taxing authority.

“GP” has the meaning set forth in the preamble to this Agreement.

“Hi-Crush Proppants” has the meaning set forth in the preamble to this
Agreement.

“Indemnified Parties” has the meaning set forth in Section 6.1.

“Laws” shall mean any applicable statute, common law, rule, regulation,
judgment, order, ordinance, writ, injunction or decree issued or promulgated by
any Governmental Authority.

“LIBOR” means the London Inter-Bank Offered Rate.

“Losses” has the meaning set forth in Section 6.1.

“MLP” has the meaning set forth in the preamble to this Agreement.

“Operating” has the meaning set forth in the recitals to this Agreement.

“Party” and “Parties” has the meaning set forth in the preamble to this
Agreement.

“Payment Amount” has the meaning set forth in Section 3.1.

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or other entity.

“Recipients” has the meaning set forth in the recitals to this Agreement.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or
through one or more Subsidiaries of such Person, or a combination thereof,
controls such partnership, directly or indirectly, at the date of determination
or (c) any other Person in which such Person, one or more Subsidiaries of such
Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

“Supplier” has the meaning set forth in the recitals to this Agreement.

“Wyeville” has the meaning set forth in the recitals to this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 2.

PURCHASE AND SALE OF EQUIPMENT

Section 2.1 Sale of Equipment. Pursuant to the terms and conditions of this
Agreement, Supplier shall sell to the Recipients, and the Recipients shall
purchase from Supplier, the Equipment in such amounts as any Recipient may order
from time to time during the term of this Agreement.

Section 2.2 Non-Fulfillment of Order. If Supplier cannot fulfill any order from
any Recipient by the requested delivery date, it shall give written notice to
such Recipient within five (5) business days after receipt of the order, which
notice will specify the dates by which such order can be completed. The
Recipients shall have the right to revoke the order or to accept the Supplier’s
proposed delivery date.

Section 2.3 Warranty. Supplier warrants to the Recipients that the Equipment
purchased hereunder shall (a) be free from defects in material, workmanship and
design, (b) conform in all respects to the applicable specifications for such
Equipment, and (c) be free and clear of all liens and other encumbrances. The
warranty for the Equipment set forth in this Section 2.3 shall be valid until
the twelve (12) month anniversary of the date the Recipient accepts the
Equipment; provided, however, that if at the end of such twelve (12) month
period any warranty arising from the purchase by Supplier of such Equipment is
still valid (a “Manufacturer Warranty”), then, in such instance, the warranty
for the Equipment set forth in this Section 2.3 shall continue and be valid
until such Manufacturer Warranty is no longer valid. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, SUPPLIER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AND
SUPPLIER DISCLAIMS ALL OTHER WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 3.

PAYMENT AMOUNT

Section 3.1 Payment Amount. GP shall pay or cause MLP or its Subsidiaries to pay
in cash to Supplier the amount of all direct and indirect expenses incurred by
Supplier (at Supplier’s approximate cost) in connection with the sale of
Equipment by Supplier to the Recipients (the “Payment Amount”).

Section 3.2 Payment of Payment Amount. Hi-Crush Proppants shall submit monthly
invoices to GP for any Equipment sold during such month, which invoices shall be
due and payable within 30 days. GP shall pay, or cause MLP or its Subsidiaries
to pay, to Hi-Crush Proppants, the full Payment Amount reflected in such
invoice. Past due amounts shall bear interest at the Default Rate.

Section 3.3 Disputed Charges. GP MAY, WITHIN 90 DAYS AFTER RECEIPT OF A CHARGE
FROM HI-CRUSH PROPPANTS, TAKE WRITTEN EXCEPTION TO SUCH CHARGE. GP SHALL
NEVERTHELESS PAY OR CAUSE MLP OR ITS SUBSIDIARIES TO PAY WHEN DUE THE FULL
PAYMENT AMOUNT OWED TO HI-CRUSH PROPPANTS. SUCH PAYMENT SHALL NOT BE DEEMED A
WAIVER OF THE RIGHT

 

- 3 -



--------------------------------------------------------------------------------

OF THE RECIPIENTS TO RECOUP ANY CONTESTED PORTION OF ANY AMOUNT SO PAID.
HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION IS TAKEN, OR ANY PART
THEREOF, IS ULTIMATELY DETERMINED NOT TO BE CORRECT, SUCH AMOUNT OR PORTION
THEREOF (AS THE CASE MAY BE) SHALL BE REFUNDED BY HI-CRUSH PROPPANTS TO THE
RECIPIENTS TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE DURING THE PERIOD
FROM THE DATE OF PAYMENT BY THE RECIPIENTS TO THE DATE OF REFUND BY HI-CRUSH
PROPPANTS.

ARTICLE 4.

BOOKS, RECORDS AND REPORTING

Section 4.1 Books and Records. Supplier and the Recipients shall each maintain
accurate books and records regarding the sale of the Equipment, and shall
maintain such books and records for the period required by applicable accounting
practices or law, or five (5) years, whichever is longer.

Section 4.2 Audits. Supplier and the Recipients shall have the right, upon
reasonable notice, and at all reasonable times during usual business hours, to
audit, examine and make copies of the books and records referred to in
Section 4.1. Such right may be exercised through any agent or employee of the
Person exercising such right if designated in writing by such Person or by an
independent public accountant, attorney or other agent so designated. Each
Person exercising such right shall bear all costs and expenses incurred by it in
any inspection, examination or audit. Each Party shall review and respond in a
timely manner to any claims or inquiries made by any other Party regarding
matters revealed by any such inspection, examination or audit.

Section 4.3 Reports. Hi-Crush Proppants shall prepare and deliver to GP any
reports provided for in this Agreement and such other reports as GP may
reasonably request from time to time regarding the sale of the Equipment.

ARTICLE 5.

TERMINATION

Section 5.1 Termination. GP may terminate this Agreement at any time by giving
notice of such termination to Hi-Crush Proppants. Any termination under this
Section 5.1 shall become effective 180 days after delivery of such notice or
such later time (not to exceed the first anniversary of the delivery of such
notice) as may be specified by GP.

Section 5.2 Termination By Hi-Crush Proppants. Hi-Crush Proppants may terminate
this Agreement at any time by giving notice of such termination to GP. Any
termination under this Section 5.2 shall become effective 180 days after
delivery of such notice or such later time (not to exceed the first anniversary
of the delivery of such notice) as may be specified by Hi-Crush Proppants.

Section 5.3 Effect of Termination. If this Agreement is terminated in accordance
with Section 5.1 or Section 5.2, all rights and obligations under this Agreement
shall cease except for (a) obligations that expressly survive termination of
this Agreement; (b) liabilities and

 

- 4 -



--------------------------------------------------------------------------------

obligations that have accrued prior to such termination, including the
obligation to pay any amounts that have become due and payable prior to such
termination, and (c) the obligation to pay any portion of any Payment Amount
that has accrued prior to such termination, even if such portion has not become
due and payable at that time.

Section 5.4 Transition of Sale of Equipment. During the period prior to
termination of this Agreement following the delivery of any notice of
termination delivered in accordance with Section 5.1 or Section 5.2, in addition
to the sale of the Equipment, Supplier will assist the Recipients in effecting a
transition of the responsibility for providing the Equipment.

Section 5.5 Survival. The provisions of this Article 5 and Sections 3.3, 4.1,
4.2, 6.1, 6.2, 6.3 and Article 7 will survive and continue in full force and
effect notwithstanding the termination of this Agreement.

ARTICLE 6.

ADDITIONAL AGREEMENTS

Section 6.1 Indemnity. The Recipients shall indemnify, reimburse, defend and
hold harmless Supplier and their respective successors and permitted assigns,
together with their respective employees, officers, members, managers,
directors, agents and representatives (collectively the “Indemnified Parties”),
from and against all losses (including lost profits), costs, damages, injuries,
taxes, penalties, interest, expenses, obligations, claims and liabilities (joint
or several) of any kind or nature whatsoever (collectively “Losses”) that are
incurred by such Indemnified Parties in connection with, relating to or arising
out of the breach of any term or condition of this Agreement; provided, however,
that the Recipients shall not be obligated to indemnify, reimburse, defend or
hold harmless any Indemnified Party for any Losses incurred by such Indemnified
Party in connection with, relating to or arising out of:

(a) a breach by such Indemnified Party of this Agreement;

(b) the gross negligence of such Indemnified Party in the sale of any Equipment
hereunder; or

(c) fraudulent or dishonest acts of such Indemnified Party with respect to the
Recipients.

The rights of any Indemnified Party referred to above shall be in addition to
any rights that such Indemnified Party shall otherwise have at law or in equity.
Without the prior written consent of the Recipients, no Indemnified Party shall
settle, compromise or consent to the entry of any judgment in any claim, action,
proceeding or investigation in respect of which indemnification is sought
hereunder unless (a) such settlement, compromise or consent includes an
unconditional release of the Recipients from all liability arising out of such
claim, action, proceeding or investigation and (b) the parties involved agree
that the terms of such settlement, compromise or consent shall remain
confidential.

Section 6.2 Limitation of Duties and Liability. The relationship of Hi-Crush
Proppants to the Recipients pursuant to this Agreement is as an independent
contractor and nothing in this Agreement shall be construed to impose on
Hi-Crush Proppants, or on any of its

 

- 5 -



--------------------------------------------------------------------------------

Affiliates, or on any of their respective successors and permitted assigns, or
on their respective employees, officers, members, managers, directors, agents
and representatives, an express or implied fiduciary duty. Supplier and their
respective successors and permitted assigns, together with their respective
employees, officers, members, managers, directors, agents and representatives,
shall not be liable for, and the Recipients shall not take, or permit to be
taken, any action against any of such Persons to hold such Persons liable for,
any error of judgment or mistake of law or for any liability or loss suffered by
the Recipients in connection with the sale of the Equipment under this
Agreement, except for a liability or loss resulting from gross negligence in
such sale of Equipment. In no event, whether based on contract, indemnity,
warranty, tort (including negligence), strict liability or otherwise, shall
Supplier, their respective successors and permitted assigns, or their respective
employees, officers, members, managers, directors, agents and representatives,
be liable for loss of profits or revenue or special, incidental, exemplary,
punitive or consequential damages.

Section 6.3 Reliance. Supplier and their respective successors and permitted
assigns, together with their respective employees, officers, members, managers,
directors, agents and representatives, may take and may act and rely upon the
opinion or advice of legal counsel, any U.S.-based law firm, or other legal
counsel reasonably acceptable to the board of directors of the GP, in relation
to the interpretation of this Agreement or any other document (whether statutory
or otherwise) or generally in connection with the Recipients.

Section 6.4 Sales to Others. Although Supplier is selling the Equipment under
this Agreement, Supplier shall also be permitted to sell such Equipment to
others, including Affiliates of Hi-Crush Proppants.

Section 6.5 Transactions With Affiliates. Hi-Crush Proppants may recommend to
the Recipients, and may engage in, transactions with any Affiliate of Hi-Crush
Proppants.

Section 6.6 Sharing of Information. Hi-Crush Proppants and its Affiliates and
other agents or representatives shall be permitted to share Recipients’
information with its Affiliates and other Persons as reasonably necessary to
sell the Equipment, subject to appropriate and reasonable confidentiality
arrangements.

ARTICLE 7.

MISCELLANEOUS

Section 7.1 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile; and a notice, request
or consent given under this Agreement is effective on receipt by the Party to
receive it; provided, however, that a facsimile transmission that is transmitted
after the normal business hours of the recipient shall be deemed effective on
the next business day. All notices, requests and consents must be sent to or
made as provided below.

 

- 6 -



--------------------------------------------------------------------------------

If to GP or MLP, to:

Hi-Crush GP, LLC

Three Riverway, Suite 1550

Houston, Texas 77056

Facsimile: (713) 963-0088

Attention: Robert E. Rasmus

If to Hi-Crush Proppants, to:

Hi-Crush Proppants LLC

Three Riverway, Suite 1550

Houston, Texas 77056

Facsimile: (713) 963-0088

Attention: Chad McEver

Section 7.2 Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Party in the performance by that Party of its obligations under
this Agreement is not a consent or waiver to or of any other breach or default
in the performance by that Party of the same or any other obligations of that
Party under this Agreement. Except as otherwise provided in this Agreement,
failure on the part of a Party to complain of any act of another Party or to
declare another Party in default under this Agreement, irrespective of how long
that failure continues, does not constitute a waiver by that Party of its rights
with respect to that default until the applicable statute-of-limitations period
has run.

Section 7.3 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and will not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, will refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections will, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement, respectively.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, will include all other genders, and the singular will
include the plural and vice versa. The terms “include,” “includes,” “including”
or words of like import will be deemed to be followed by the words “without
limitation.”

Section 7.4 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 7.5 No Third Party Rights. The provisions of this Agreement are intended
to bind the parties signatory hereto as to each other and are not intended to
and do not create rights in any other person or confer upon any other person any
benefits, rights or remedies, and no person is or is intended to be a third
party beneficiary of any of the provisions of this Agreement.

Section 7.6 Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile and portable document format (.pdf)
delivery, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument. The Parties agree and acknowledge
that delivery of a signature by facsimile or in .pdf form shall constitute
execution by such signatory.

 

- 7 -



--------------------------------------------------------------------------------

Section 7.7 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES.

Section 7.8 Remedies to Prevailing Party. If any action at law or equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs, and necessary
disbursements in addition to any other relief to which such party may be
entitled.

Section 7.9 Severability. If any provision of this Agreement or the application
thereof to any Person or any circumstance is held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

Section 7.10 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.

Section 7.11 Integration. This Agreement and the schedule referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to its subject matter. This Agreement and such
schedule contain the entire understanding of the Parties with respect to its
subject matter. In the case of any actual conflict or inconsistency between the
terms of this Agreement and the agreement of limited partnership of MLP, the
terms of the agreement of limited partnership of MLP shall control. No
understanding, representation, promise or agreement, whether oral or written, is
intended to be or will be included in or form part of this Agreement unless it
is contained in a written amendment hereto executed by the Parties after the
date of this Agreement.

Section 7.12 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Party shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably necessary or appropriate to effectuate and perform the provisions of
this Agreement and those transactions.

[Signature Page Follows.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above.

 

MLP: HI-CRUSH PARTNERS LP By:  

/s/ Robert E. Rasmus

Name:  

Robert E. Rasmus

Title:  

Chief Executive Officer

GP: HI-CRUSH GP LLC By:  

/s/ Robert E. Rasmus

Name:  

Robert E. Rasmus

Title:  

Chief Executive Officer

HI-CRUSH PROPPANTS: HI-CRUSH PROPPANTS LLC By:  

/s/ Robert E. Rasmus

Name:  

Robert E. Rasmus

Title:  

Chief Executive Officer

 

Signature Page to Maintenance and Capital Spare Parts Agreement